I concur. An examination of the "Sales Agreement" in the light of all the circumstances surrounding the transaction and the apparent purpose for taking the deed and side agreement point to the fact that the intent was to convey all the right, title and interest of the plaintiff absolutely in exchange for an option to buy back for the amount of the former indebtedness within a year. The ambiguities in the Sales Agreement, however explained, do not materially offset the weight of the other circumstances showing the intent to convey absolutely. *Page 529